Citation Nr: 1309213	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating effective November 1, 2001, for hairy cell leukemia, to include whether a rating reduction from 100 percent to zero percent effective November 1, 2001, was proper.

2.  Entitlement to an earlier effective date than October 20, 2003, for a grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an earlier effective date than October 20, 2003, for a grant of Dependents Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code.

4.  Entitlement to service connection for a disability manifested by abscess pockets in the pelvis, to include as due to service-connected hairy cell leukemia.

5.  Entitlement to service connection for methicillin-resistant staphylococcus aureus (MRSA) L2-L3 discitis/epidural abscess, to include as due to service-connected hairy cell leukemia.

6.  Entitlement to service connection for endocarditis, to include as due to service-connected hairy cell leukemia.

7.  Entitlement to an earlier effective date than June 24, 2011, for a grant of service connection for fatigue.

8.  Entitlement to an earlier effective date than June 24, 2011, for a grant of service connection for a right elbow scar.

9.  Entitlement to an earlier effective date than August 20, 2001, for a grant of service connection for coronary artery disease and ischemic cardiomyopathy.

10.  Entitlement to an earlier effective date than May 16, 2008, for a grant of service connection for radiculopathy of the left lower extremity.

11.  Entitlement to an initial rating greater than 10 percent for fatigue.

12.  Entitlement to an initial rating greater than 20 percent for a right elbow scar.

13.  Entitlement to an initial rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for peripheral neuropathy of the right lower extremity.

14.  Entitlement to an initial compensable rating for thrombocytopenia.

15.  Entitlement to an initial compensable rating prior to August 23, 2011, a disability rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for radiculopathy of the left lower extremity.

16.  Entitlement to an initial rating greater than 60 percent for coronary artery disease and ischemic cardiomyopathy.

17.  Entitlement to a disability rating greater than 20 percent for lumbar spine stenosis.

18.  Entitlement to a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability.

19.  Entitlement to special monthly compensation under the provisions of 38 C.F.R. § 3.350(i) effective October 20, 2003.

20.  Entitlement to an earlier effective date than June 25, 2008, for a 50 percent rating for posttraumatic stress disorder (PTSD).

21.  Entitlement to a disability rating greater than 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967, including in the Republic of Vietnam.

This case has a long and complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which assigned a higher 50 percent rating effective June 25, 2008, for the Veteran's service-connected PTSD and granted service connection for radiculopathy of the left lower extremity, assigning a zero percent rating effective May 16, 2008.  The Veteran disagreed with this decision in June 2009, seeking earlier effective dates for the 50 percent rating assigned for service-connected PTSD and for the grant of service connection for radiculopathy of the left lower extremity.

This case also is on appeal from a June 2011 rating decision in which the RO granted, in pertinent part, the Veteran's claim of service connection for hairy cell leukemia and assigned a 100 percent rating effective September 24, 1999, and a zero percent (non-compensable) rating effective November 1, 2001.  The Veteran disagreed with this decision in June 2011, seeking a compensable disability rating effective November 1, 2001, for his service-connected hairy cell leukemia.

The Board notes that, in the June 2011 rating decision, the RO assigned staged ratings for the Veteran's service-connected hairy cell leukemia in accordance with 38 C.F.R. § 4.117, Diagnostic Code (DC) 7703 (leukemia).  See 38 C.F.R. § 4.117, DC 7703 (2012).  Under DC 7703, a 100 percent rating is assigned for leukemia with active disease or during a treatment phase and "shall continue" beyond the date that a Veteran stops receiving chemotherapy or other treatment.  DC 7703 also provides that, 6 months after stopping treatment, "the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e)."  Id.  See also 38 C.F.R. § 3.105(e) (2012).  The mandatory VA examination for leukemia occurred in April 2011.  Because it appears that the RO failed to comply with the provisions of 38 C.F.R. § 3.105(e), as required by DC 7703, however, this claim is characterized as stated on the title page of this decision.

This case also is on appeal from a September 2011 rating decision in which the RO granted the Veteran's claim of service connection for coronary artery disease and ischemic cardiomyopathy, assigning a 60 percent rating effective August 20, 2001, granted the Veteran's TDIU claim effective October 20, 2003, and granted basic eligibility for DEA benefits effective October 20, 2003.  The RO also assigned a higher 20 percent rating effective June 24, 2011, for the Veteran's service-connected lumbar spine stenosis and a higher 10 percent rating effective June 24, 2011, for the Veteran's service-connected radiculopathy of the left lower extremity.  The RO also granted the Veteran's claim of entitlement to special monthly compensation (SMC) based on housebound status from August 20, 2001, to November 1, 2001.  The Veteran disagreed with this decision in October 2011, seeking earlier effective dates and increased ratings for his service-connected coronary artery disease and ischemic cardiomyopathy, lumbar spine stenosis, radiculopathy of the left lower extremity, TDIU, and for DEA benefits.  The Veteran also disagreed with this decision in January 2012, seeking SMC based on housebound status effective October 20, 2003.

The case also is on appeal from a December 2011 rating decision in which the RO granted service connection for fatigue, assigning a 10 percent rating effective June 24, 2011, for a right elbow scar, assigning a 20 percent rating effective June 24, 2011, for peripheral neuropathy of the right lower extremity, assigning a 10 percent rating effective June 24, 2011, and for thrombocytopenia, assigning a zero percent rating effective June 24, 2011.  The RO also denied the Veteran's claims of service connection for a disability manifested by abscess pockets in the pelvis and for MRSA L2-L3 discitis/epidural abscess, each to include as due to service-connected hairy cell leukemia.  The RO further denied the Veteran's claim of service connection for endocarditis as due to service-connected hairy cell leukemia.  The RO finally denied the Veteran's claim for a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability.

The Board notes that, in a March 2008 decision, it denied a claim of service connection for cardiac disability, to include endocarditis, including as secondary to service-connected PTSD (which was characterized as cardiac disability, to include as secondary to service-connected PTSD).  This decision was not appealed and became final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2012).  The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases. The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having endocarditis.  As in Velez, the Veteran has pursued separate claims for service connection for cardiac disability, to include endocarditis, as secondary to service-connected PTSD (which was denied in the unappealed Board decision in March 2008) and his currently appealed service connection claim for endocarditis, to include as due to service-connected hairy cell leukemia.  The Veteran's currently appealed service connection claim for endocarditis, to include as due to service-connected hairy cell leukemia, also appears to be an independent claim from the previously finally denied claim.  Therefore, this issue is as stated on the title page of this decision.

The Board observes that, in the December 2011 rating decision, the RO also granted the Veteran's claim of service connection for peripheral neuropathy of the right lower extremity (claimed as weakness and numbness on the right side of the body and significant dysfunction of the right lower extremity and numbness of the legs), assigning a 10 percent rating effective June 24, 2011.  Although the multiple submissions from the Veteran and his attorney concerning his contentions regarding peripheral neuropathy of the right lower extremity are not a model of clarity, it appears that the Veteran is attempting to appeal what he perceived as a denial of a claim of service connection for weakness and numbness on the right side of the body.  The Board acknowledges that this claim was certified for appellate consideration by the RO.  Given that the Veteran's service connection claim for peripheral neuropathy of the right lower extremity was granted in the December 2011 rating decision, however, and given that the Veteran has not appealed the disability rating or effective date assigned for this disability, an issue relating to service connection for peripheral neuropathy of the right lower extremity (which the Veteran has characterized as weakness and numbness on the right side of the body) is not in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

As is explained below, the Board has restored a 100 percent rating effective November 1, 2001, for service-connected hairy cell leukemia.  As noted elsewhere, because it appears that the RO did not comply with the provisions of 38 C.F.R. § 3.105(e) as required by DC 7703, the issue of whether a reduction from 100 percent to zero percent effective November 1, 2001, for hairy cell leukemia was proper is addressed in the REMAND portion of the decision below.  Additionally, the issues of entitlement to service connection for endocarditis, to include as due to service-connected hairy cell leukemia, entitlement to an earlier effective date than June 25, 2008, for a 50 percent rating for PTSD, entitlement to an earlier effective date than August 20, 2001, for a grant of service connection for coronary artery disease and ischemic cardiomyopathy, entitlement to an initial rating greater than 60 percent for coronary artery disease and ischemic cardiomyopathy, and entitlement to a disability rating greater than 50 percent for PTSD also are addressed in the REMAND portion of the decision below.  All of these claims are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In June 2011, the RO granted service connection for hairy cell leukemia, assigning a 100 percent rating effective September 24, 1999, and a zero percent rating effective November 1, 2001.

2.  The RO improperly reduced the disability rating from 100 percent to zero percent effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia because it did not provide him with notice of the proposed rating reduction or a 60-day period to present evidence or argument showing that the proposed rating reduction should not be implemented.

3.  Restoration of a 100 percent rating effective November 1, 2001, for service-connected hairy cell leukemia renders the issues of entitlement to an earlier effective date than October 20, 2003, for a TDIU and for DEA benefits moot.

4.  The competent evidence shows that the Veteran does not experience any current disability due to abscess pockets in the pelvis or MRSA L2-L3 discitis/epidural abscess which could be attributed to active service or any incident of service, to include as due to a service-connected disability.

5.  The Veteran's original claims of service connection for fatigue and for a right elbow scar were included in a letter from his attorney dated on June 22, 2011, and date-stamped as received by the RO on June 24, 2011.

6.  In a rating decision dated on December 6, 2011, and issued to the Veteran and his attorney on December 9, 2011, the RO granted the Veteran's claim of service connection for fatigue, assigning a 10 percent rating effective June 24, 2011, and for a right elbow scar, assigning a 20 percent rating effective June 24, 2011.

7.  There is no record of any written correspondence or other evidence expressing an intent to file claims of service connection for fatigue or for a right elbow scar prior to June 24, 2011.

8.  The Veteran's informal claim of service connection for radiculopathy of the left lower extremity was included in a letter from a private physician dated on May 16, 2008, and date-stamped as received by the RO on June 16, 2008.

9.  In a rating decision dated on June 2, 2009, and issued to the Veteran and his attorney on June 8, 2009, the RO granted the Veteran's claim of service connection for radiculopathy of the left lower extremity, assigning a zero percent rating effective May 16, 2008.

10.  There is no record of any written correspondence or other evidence expressing an intent to file a claim of service connection for radiculopathy of the left lower extremity prior to May 16, 2008.

11.  The competent evidence shows that the Veteran's service-connected fatigue is manifested by, at worst, symptoms which wax and wane but result in periods of incapacitation of less than 2 weeks total duration per year and are controlled by continuous medication.

12.  The competent evidence shows that the Veteran's service-connected right elbow scar is unstable and painful; there is no evidence of multiple unstable and painful right elbow scars.

13.  The competent evidence shows that, prior to January 4, 2012, the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by, at worst, mild incomplete paralysis of the sciatic nerve.

14.  The competent evidence shows that, effective January 4, 2012, the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve.

15.  The competent evidence shows that the Veteran's service-connected thrombocytopenia has been manifested by a stable platelet count without bleeding throughout the appeal period.

16.  The competent evidence shows that, prior to August 23, 2011, the Veteran's service-connected radiculopathy of the left lower extremity was not manifested by compensable disability.

17.  The competent evidence shows that, between August 23, 2011, and January 4, 2012, the Veteran's service-connected radiculopathy of the left lower extremity was manifested by, at worst, mild incomplete paralysis of the sciatic nerve.

18.  The competent evidence shows that, effective January 4, 2012, the Veteran's service-connected radiculopathy of the left lower extremity was manifested by, at worst, moderate incomplete paralysis of the sciatic nerve.

19.  The competent evidence shows that the Veteran's service-connected lumbar spine stenosis is manifested by, at worst, forward flexion of the thoracolumbar spine between 30 and 60 degrees.

20.  The competent evidence shows that the Veteran has not been hospitalized for at least 21 days or required convalescence for at least 30 days for treatment of any service-connected disability.

21.  Effective November 1, 2001, there is a single service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent disabling.


CONCLUSIONS OF LAW

1.  The reduction from 100 percent to zero percent effective November 1, 2001, for hairy cell leukemia was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.117, Diagnostic Code (DC) 7703 (2012).

2.  The claims of entitlement to an earlier effective date than October 20, 2003 for a grant of a TDIU and for DEA benefits are dismissed as moot.  38 U.S.C.A. §§ 1155, 3500 et seq, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.807, 4.16(a), 21.3020 (2012).

3.  A disability manifested by abscess pockets in the pelvis was not incurred in or aggravated by active service, to include as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

4.  MRSA L2-L3 discitis/epidural abscess was not incurred in or aggravated by active service, to include as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

5.  The criteria for assignment of an earlier effective date than June 24, 2011, for a grant of service connection for fatigue and for a right elbow scar have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

6.  The criteria for assignment of an earlier effective date than May 16, 2008, for a grant of service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

7.  The criteria for an initial rating greater than 10 percent for fatigue have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.27, 4.88b, Diagnostic Code (DC) 6399-6354 (2012).

8.  The criteria for an initial rating greater than 20 percent for a right elbow scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7804 (2012).

9.  The criteria for an initial rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2012).

10.  The criteria for an initial compensable rating for thrombocytopenia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.117, DC 7705 (2012).

11.  The criteria for an initial compensable rating prior to August 23, 2011, a disability rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2012).

12.  The criteria for a disability rating greater than 20 percent for lumbar spine stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2012).

13.  The criteria for a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.29, 4.30 (2012).

14.  The criteria for special monthly compensation are met effective November 1, 2001.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

Before assessing the merits of the appeal, VA's duties to notify and assist the Veteran must be examined.  With respect to the Veteran's increased rating claim for hairy cell leukemia, to include whether rating restoration is warranted, and with respect to his special monthly compensation claim, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the other claims adjudicated in this decision, the Board notes that, in letters issued in September and October 2009 and in July, September, and October 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  These letters also advised the Veteran to submit evidence showing that her service-connected disabilities had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's earlier effective date claims for fatigue, a right elbow scar, and for radiculopathy of the left lower extremity are "downstream" elements of the RO's grant of service connection for these disabilities in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in September and October 2009 and in July, September, and October 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  

As will be explained below in greater detail, the evidence does not support granting service connection for a disability manifested by abscess pockets in the pelvis and for MRSA L2-L3 discitis/epidural abscess, each to include as due to service-connected hairy cell leukemia.  The evidence also does not support assigning earlier effective dates for the grant of service connection for fatigue, a right elbow scar, or for radiculopathy of the left lower extremity.  The evidence further does not support assigning increased ratings for the Veteran's service-connected fatigue, right elbow scar, peripheral neuropathy of the right lower extremity, thrombocytopenia, radiculopathy of the left lower extremity, or for lumbar spine stenosis.  Nor does the evidence support assigning a temporary total disability rating based on hospitalization or convalescence.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the 2009 and 2011 notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable to the Veteran's higher initial rating claims adjudicated in this decision.  According to OGC, because these claims concern an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).  

With respect to the Veteran's increased rating claim for lumbar spine stenosis, the Board notes that the Court previously held that, to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the notice letters provided in this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran further has submitted lay evidence concerning the alleged severity of his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case and multiple supplemental statements of the case addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

With respect to the timing of the notice, the Board points out that the Court held that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the notice letters were issued prior to the currently appealed June, September, and December 2011 rating decisions which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's service connection claims for a disability manifested by abscess pockets in the pelvis, MRSA L2-L3 discitis/epidural abscess, each to include as due to service-connected hairy cell leukemia, his earlier effective date claims for fatigue, a right elbow scar, and for radiculopathy of the left lower extremity, his higher initial rating claims for fatigue, a right elbow scar, peripheral neuropathy of the right lower extremity, thrombocytopenia, and for radiculopathy of the left lower extremity, his increased rating claim for lumbar spine stenosis, and his temporary total disability rating claim are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's electronic Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained; a review of these records shows that they consist of duplicate copies of the Veteran's VA outpatient treatment records and examination reports.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the currently appealed earlier effective date claims, the Board notes that there is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to these claims.  

The Veteran's attorney has contended in multiple submissions that some or all of the VA outpatient treatment records and examination reports relied on in adjudicating the Veteran's claims was inadequate.  The Board notes initially that these submissions do not contain any specific argument as to the inadequacy of the medical evidence relied upon by VA in adjudicating these claims.  It appears instead that the attorney submitted generic "boilerplate" language with citations to VA laws and regulations as "argument" in support of rejecting the competent medical evidence relied upon in this case.  In advancing an argument concerning the adequacy of this evidence, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who treated him or examined him during the pendency of this appeal.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, whereas here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his attorney has raised a specific challenge to the professional medical competence or qualifications of any of the VA clinicians or examiners who treated or examined him for VA purposes during the pendency of this appeal.

Recent Federal Circuit precedent also suggests that VA may rely upon the competent VA medical evidence of record in adjudicating the Veteran's claims.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his attorney has identified or submitted any evidence or argument that any of the VA clinicians or examiners who treated or examined him was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on VA outpatient treatment reports or examinations in adjudicating his claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that any of the VA clinicians or examiners who saw or examined the Veteran during the pendency of this appeal was not competent or did not report accurately what he or she found in his or her review of the claims file.  The Board also finds that the VA medical evidence is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions.  See 38 C.F.R. § 4.2 (2012).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Veteran was provided with VA examinations in September 2011 which addressed the contended causal relationship between the claimed residuals of a hysterectomy and active service and also addressed the current nature and severity of his service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran.

Hairy Cell Leukemia Claim

The Veteran contends that he is entitled to a compensable disability rating effective November 1, 2001, for his service-connected hairy cell leukemia.  He specifically contends that his service-connected hairy cell leukemia is more disabling than currently evaluated.  As noted in the Introduction, because it appears that the RO improperly reduced the disability rating from 100 percent to zero percent effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia, adjudication of the Veteran's increased rating claim for hairy cell leukemia essentially turns on the issue of whether the rating reduction was proper.

Governing Law and Regulations

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2012).

The Board notes that 38 C.F.R. § 3.344 regarding stabilization of disability ratings is not for application, since the 100 percent rating had not been in effect for a period in excess of 5 years.  The 100 percent rating was in effect only from September 24, 1999, until the reduction effective November 1, 2001.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), however, in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  

The Court has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction also must be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As relevant to this appeal, and as noted elsewhere, DC 7703 provides a single 100 percent disability rating for leukemia during active disease or a treatment phase.  Otherwise, leukemia should be rated as anemia (DC 7700) or aplastic anemia (DC 7716, whichever would result in the greater benefit.  See 38 C.F.R. § 4.117, DC 7703 (2012).  A Note to DC 7703 provides that the 100 percent rating "shall continue beyond the cessation of any...chemotherapy."  This Note also provides that, 6 months after chemotherapy is discontinued, an appropriate disability rating "shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e)."  Id.; see also 38 C.F.R. § 3.105(e) (2012).  This Note to DC 7703 finally provides that, if there has been no recurrence of leukemia, it should be rated on its residuals.  38 C.F.R. § 4.117, DC 7703.

Analysis

The Board finds that the evidence supports restoring a 100 percent rating effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia.  In this case, the RO failed to comply with the provisions of 38 C.F.R. §§ 3.103(b)(2) and 3.105(e) with respect to the rating reduction from 100 percent to zero percent effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia that was implemented in the June 2011 rating decision.  The RO never provided the Veteran with notice of any proposed rating reduction for his service-connected hairy cell leukemia.  Instead, in the currently appealed rating decision issued in June 2011, the RO simply implemented the rating reduction from 100 percent to zero percent effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia.  No rating decision proposing the rating reduction was issued to the Veteran and no notice was given regarding the appropriate regulatory provisions governing rating reductions, including the specific due process provisions found in 38 C.F.R. §§ 3.103(b)(2) and 3.105(e).  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e) (2012).  Nor was the Veteran given a 60-day period to present evidence or argument why this rating reduction should not be implemented.  As noted, the RO simply implemented the rating reduction and reduced the Veteran's overall disability compensation without prior notice or an opportunity for a personal hearing.  Id.  Because the RO did not comply with the relevant regulations governing rating reduction claims in this case, the rating reduction from 100 percent to zero percent effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia is void ab initio.  

The Board also notes that the rating reduction from 100 percent to zero percent effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia is void because the provisions of 38 C.F.R. § 3.344 were not considered explicitly by the RO.  See 38 C.F.R. § 3.344.  The Veteran was not given notice of 38 C.F.R. § 3.344 in the August 2011 statement of the case (SOC) or in a supplemental statements of the case (SSOC) issued in February 2012.  The Board acknowledges that the RO assigned a zero percent rating effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia in the June 2011 rating decision based on a VA examination in April 2011 which showed that this disability is in remission and is not manifested by any current residuals.  Although the RO discussed the April 2011 VA examination in the June 2011 rating decision, it also made no findings of any actual improvement in the Veteran's service-connected hairy cell leukemia as opposed to finding that this disability did not meet the criteria for a 100 percent rating in November 2001 or since that date (as the RO determined in the SOC and SSOC).  See 38 C.F.R. § 3.344(c).  The Court has held consistently that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).  In summary, given the RO's procedural errors in the June 2011 rating decision with respect to the disability ratings assigned to the Veteran's service-connected hairy cell leukemia, the Board finds that restoration of a 100 percent rating effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia is warranted.

Dismissal of TDIU and DEA Benefits Claims

The Veteran has contended that he is entitled to an earlier effective date than October 20, 2003, for a grant of a TDIU and DEA benefits.  He specifically has contended that his service-connected hairy cell leukemia has prevented him from seeking employment since at least 1999.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this decision, the Board has restored a 100 percent schedular rating effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia.  The Board notes that the Veteran's TDIU and DEA benefits claims were not filed until October 20, 2003.  Thus, there is no period of time during this appeal where the Veteran's schedular rating has been less than total.  Id.  Accordingly, because a total schedular rating has been in effect for one of the Veteran's service-connected disabilities throughout the entire appeal period in this case, the Board finds that the issues of entitlement to an earlier effective date than October 20, 2003, for a TDIU and for DEA benefits is moot and are dismissed.


Service Connection Claims

The Veteran contends that he incurred a disability manifested by abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess during active service or, alternatively, that his service-connected hairy cell leukemia caused or aggravated (permanently) worsened these disabilities.  He also contends that his current disability manifested by abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess are related to active service.

Governing Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  A disability manifested by abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a disability manifested by abscess pockets in the pelvis or for MRSA L2-L3 discitis/epidural abscess, each to include as due to service-connected hairy cell leukemia.  The Board notes initially that a review of the Veteran's service personnel records shows that he served in the Republic of Vietnam between September 1966 and September 1967; thus, his in-service herbicide exposure is presumed.  These records also show that the Veteran participated in Vietnam Counteroffensive Phase II and was a heavy vehicle driver with a U.S. Army artillery battalion; thus, the Veteran served in combat while in Vietnam.  Although the Veteran does not contend specifically that he incurred a disability manifested by abscess pockets in the pelvis or MRSA L2-L3 discitis/epidural abscess during active combat service in Vietnam, the Board notes that it is required to consider all theories of service connection reasonably raised by the evidence.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Veteran's available service treatment records show no complaints of or treatment for a disability manifested by abscess pockets in the pelvis or for MRSA L2-L3 discitis/epidural abscess at any time during his active service, including while he was in combat in Vietnam.  Although the Veteran presumably was exposed to herbicides while in combat in Vietnam, neither of these claimed disabilities are among those listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which suggests an etiological relationship between his acknowledged in-service herbicide exposure and a disability manifested by abscess pockets in the pelvis or MRSA L2-L3 discitis/epidural abscess.  Thus, the Board finds that service connection for a disability manifested by abscess pockets in the pelvis or for MRSA L2-L3 discitis/epidural abscess based on in-service herbicide exposure is not warranted.

The competent post-service evidence also does not support granting the Veteran's claim of service connection for a disability manifested by abscess pockets in the pelvis or for MRSA L2-L3 discitis/epidural abscess, to include as due to service-connected hairy cell leukemia.  The Board again notes that the Veteran's available service treatment records show no complaints of or treatment for a disability manifested by abscess pockets in the pelvis or for MRSA L2-L3 discitis/epidural abscess at any time during his active service.  The Veteran has contended that he experiences current disability due to abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess which is related to active service, to include as due to service-connected hairy cell leukemia.  The competent evidence (in this case, the Veteran's post-service VA and private treatment records) does not support his assertions, however.  It shows instead that, although the Veteran was treated for "possible" abscess pockets in the pelvis and for MRSA L2-L3 discitis/epidural abscess in 2001, or approximately 34 years after his service separation, neither of these disabilities is related to service or any incident of service, to include a service-connected disability.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The competent post-service evidence further demonstrates that, following intensive in-patient treatment for a disability manifested by abscess pockets in the pelvis or for MRSA L2-L3 discitis/epidural abscess in 2001, neither of these claimed disabilities has recurred.  For example, it was noted in June 2001 in the Veteran's VA outpatient treatment records that he had been hospitalized at a private facility in May and June 2001, it was noted that the Veteran "recently underwent chemotherapy for leukemia after refusing such treatment for a long time."  After a central line had been removed, "his blood cultures came back showing [MRSA] on two different occasions.  He refused hospitalization and treatment."  At the time of the Veteran's VA outpatient treatment visit in June 2001, he complained that he was "feeling much worse and has noticed that the vision in his right eye has become cloudy, and that his skin has been turning yellow."  Physical examination showed he "looked acutely ill and jaundiced.  He was very weak and in a wheelchair."  It was noted that the Veteran had MRSA "in many parts of his body, and was seen by a great variety of sub-specialists."  His MRSA infection had responded to Synercid treatment.  "He did require multiple [blood] transfusions along the way.  He did not really start to look human again until about his last week in the hospital."  The discharge diagnoses included MRSA with epidural abscess and multiple pelvic abscesses.

Following his admission to a private rehabilitation hospital in June 2001, it was noted that, following the development of an infected catheter line "with MRSA", the Veteran developed "multiple small fluid collections in the pelvis."  He had been transferred to a rehabilitation hospital "for continuation of systemic antibiotics."  The assessment included MRSA sepsis, L2-3 epidural abscess/discitis, and possible abscess pockets in the pelvis.

On VA examination in October 2011, a "history of abscess formation within the pelvic cavity due to MRSA infection" was noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's treatment plan did not include taking continuous medication for this diagnosed condition.  This examiner also noted that the Veteran had no scars nor any other pertinent physical findings, complications, conditions, signs and/or symptoms related to this condition.  The VA examiner stated, "These abscesses have fully resolved without recurrence, symptoms or residuals."  The diagnosis was MRSA abscess formation within the pelvis - resolved without residuals.

The Board acknowledges the Veteran's lay assertions that he experiences current disability due to abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess which is related to active service, to include as due to service-connected hairy cell leukemia.  The competent evidence does not support these assertions, however.  Nor does the competent evidence support finding an etiological relationship between active service and the Veteran's claimed disability due to abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess, both of which appear to have been treated successfully with intensive antibiotic therapy in 2001 and resolved.  The October 2011 VA examiner specifically stated in his examination report that the requested etiological opinion between the Veteran's claimed disability due to abscess pockets in the pelvis and active service was "moot" because this disability had been resolved, had not recurred, and was not manifested by any current residuals or symptoms.  The competent evidence finally does not support finding an etiological link between the Veteran's claimed disability due to abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess and his service-connected hairy cell leukemia.

The Board recognizes that, after being transferred to a rehabilitation hospital in June 2001 for further intensive antibiotic therapy for his MRSA infection sites, he was diagnosed as having "possible" abscess pockets in the pelvis.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the private rehabilitation hospital records dated in June 2001 are viewed in the light most favorable to the Veteran, this evidence does not establish service connection for a disability manifested by abscess pockets in the pelvis, to include as due to service-connected hairy cell leukemia.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a disability manifested by abscess pockets in the pelvis or MRSA L2-L3 discitis/epidural abscess at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, after the Veteran was treated successfully, these claimed disabilities have been resolved without current residuals or symptoms which could be attributed to active service or any incident of service, to include as due to a service-connected disability.  Absent evidence of current disability which could be attributed to active service, the Board finds that service connection for a disability manifested by abscess pockets in the pelvis or for MRSA L2-L3 discitis/epidural abscess, each to include as due to service-connected hairy cell leukemia, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a disability manifested by abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess have been continuous since service.  He asserts that he continued to experience symptoms relating to abscess pockets in the pelvis (discharge and pelvic pain) and of MRSA L2-L3 discitis/epidural abscess (pain and continued infection) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of these disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disabilities began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  No relevant laboratory results were reported as well.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a disability manifested by abscess pockets in the pelvis or MRSA L2-L3 discitis/epidural abscess for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1967) and initial reported symptoms related to a disability manifested by abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess in approximately 2001 (a 34-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran was hospitalized for treatment of a disability manifested by abscess pockets in the pelvis and MRSA L2-L3 discitis/epidural abscess after service in May and June 2001, he did not report the onset of symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted elsewhere, the medical history reported at the time of the Veteran's hospitalization at a private facility in May and June 2001 indicates that these disabilities began as a result of an infected catheter line which was implanted surgically in April 2001.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his claimed disabilities began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Earlier Effective Date Claims

The Veteran contends that he is entitled to an earlier effective date than June 24, 2011, for a grant of service connection for fatigue and for a right elbow scar.  He also contends that he is entitled to an earlier effective date than May 16, 2008, for a grant of service connection for radiculopathy of the left lower extremity.  

Governing Law and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2012).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date than June 24, 2011, for a grant of service connection for fatigue and for a right elbow scar.  The Board notes initially that the Veteran's original claims of service connection for fatigue and for a right elbow scar were filed in a letter from his attorney which was dated on June 22, 2011, and date-stamped as received by the RO on June 24, 2011.  In this letter, the attorney asserted that, because fatigue was listed on a Disability Benefits Questionnaire (DBQ) for hairy cell leukemia completed on April 1, 2011, by a VA clinician, the Veteran was entitled to service connection for fatigue as due to service-connected hairy cell leukemia.  He also asserted that the Veteran was entitled to service connection for a right elbow scar as due to service-connected hairy cell leukemia.

VA outpatient treatment records were associated with the Veteran's claims file on August 8, 2011.

On VA chronic fatigue syndrome examination in October 2011, it was noted that the Veteran was not and had never been diagnosed as having chronic fatigue syndrome.  The VA examiner stated, "The Veteran's claimed fatigue is a residual effect of his [service-connected] hairy cell leukemia and is not a separate condition."

On VA examination for elbow or forearm conditions in October 2011, the Veteran complained of "scarring over the right elbow."  His history of MSRA infection at multiple sites, including the right elbow, following placement of a central line in April 2001 during chemotherapy treatment for hairy cell leukemia was noted.  It also was noted that the Veteran's "right elbow took several weeks to fully heal" after the MRSA abscess at the right elbow as incised and drained.  The Veteran reported that, since April 2001, his right elbow scar was sore "and frequently breaks open as it is directly over his olecranon."  The Veteran was right-hand dominant and denied that any flare-ups impacted the function of his right elbow or forearm.  Right elbow flexion was normal with no objective evidence of painful motion.  There was no limitation of right elbow extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitation of motion following repetitive use or any functional loss or impairment of the right elbow and forearm.  Physical examination showed no tenderness to palpation of either elbow or forearm, 5/5 muscle strength on flexion and extension, no elbow ankylosis, flail joint, joint fracture, or impairment of supination or pronation, and a painful right elbow scar.  The diagnosis was right elbow abscess, status-post incision and drainage due to MRSA infection which was resolved with residual scarring.

On VA scars examination in October 2011, the Veteran's complaints included painful residual scarring of the right elbow.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's right elbow scar was unstable because it "will crack and split open" 4-5 times a year.  Physical examination showed a linear scar directly over the right olecranon that was 8 centimeters (cm) in length which produced "[a]ching pain or soreness with direct pressure."  The VA examiner opined that there was "clear evidence in the medical records that MRSA sepsis and abscess formation occurred after placement of a central line for treatment of [the Veteran's service-connected] hairy cell leukemia."  This examiner also opined that the Veteran's right elbow scar was a residual of the MRSA abscesses.  The diagnosis was right elbow scar, status-post incision and drainage.

As noted in the Introduction, in a rating decision dated on December 6, 2011, and issued to the Veteran and his attorney on December 9, 2011, the RO granted the Veteran's service connection claims for fatigue, assigning a 10 percent rating effective June 24, 2001, and for right elbow scar, assigning a 20 percent rating effective June 24, 2001.  The RO noted that this was the appropriate effective date because this was the date that VA had received the Veteran's claims.

In a letter dated on January 23, 2012, and date-stamped as received by the RO on January 27, 2012, the Veteran's attorney disagreed with the effective date assigned for the grant of service connection for fatigue and for a right elbow scar.

On VA chronic fatigue syndrome examination in February 2012, the VA examiner stated that she had reviewed the Veteran's electronic VA medical records.  Continuous medication was not required for control of chronic fatigue syndrome and the Veteran had not experienced an acute onset of chronic fatigue syndrome.  The Veteran experienced debilitating fatigue which was attributable to chronic fatigue syndrome although it had not reduced the Veteran's daily activity level to less than 50 percent of his pre-illness level.  The VA examiner stated, "The Veteran's fatigue is at a level which waxes and wanes but results in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication."  The Veteran did not have and never had experienced any cognitive impairment attributable to chronic fatigue syndrome.  The Veteran's symptoms due to chronic fatigue syndrome restricted his routine daily activities to 50 percent to 75 percent of the pre-illness level.  The Veteran also did not have and never had been diagnosed as having chronic fatigue syndrome.  No diagnosis was rendered.

The Board acknowledges the Veteran's assertions that he is entitled to an earlier effective date than June 24, 2011, for the grant of service connection for fatigue and for a right elbow scar.  The evidence does not support these assertions, however.  The Veteran and his attorney essentially have contended that a notation of "fatigue" on a VA DBQ for hairy cell leukemia completed on April 1, 2011, by a VA clinician, indicates an intent to file a claim of service connection for fatigue or, alternatively, the RO should have inferred an informal service connection claim for fatigue based on this notation in the DBQ examination report.  They have not presented any specific argument as to why they believe that the Veteran is entitled to an earlier effective date than June 24, 2011, for a grant of service connection for a right elbow scar except to allege generally that, because the Veteran incurred a right elbow scar after being treated for MRSA infection, he is entitled to an effective date prior to the date that his claim for benefits was date-stamped as received by the RO on June 24, 2011.  The Board finds that the notation of "fatigue" on the April 2011 VA DBQ did not constitute an informal claim of service connection for fatigue.  This symptom was noted in response to a question on this DBQ of whether the Veteran's hairy cell leukemia impacted his ability to work.  The Board also finds that, although the Veteran was treated for MRSA infection in the right elbow following placement of a central line during chemotherapy treatment for hairy cell leukemia in 2001, a review of the relevant VA and private treatment records does not indicate any intent to file a service connection claim for a right elbow scar.  Nor is it reasonable to expect the RO to infer an informal service connection claim for a right elbow scar based on the existence of these records which demonstrated only that the Veteran was treated for MRSA infection at multiple sites all over his body, including the right elbow.

There also is no indication in the claims file that the Veteran submitted any correspondence to VA prior to June 24, 2011, in which he alleged that either his fatigue or his right elbow scar were related to active service or any incident of service, to include as due to his service-connected hairy cell leukemia.  As discussed above, the competent evidence did not show that the Veteran's fatigue and right elbow scar were related to service until VA examinations in October 2011.  This evidence was received by the RO after the Veteran filed his service connection claims on June 24, 2011.  Thus, the competent evidence does not demonstrate that the Veteran is entitled to an effective date earlier than June 24, 2011, for the award of service connection for fatigue or for a right elbow scar.

The Board observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2012).  The evidence of record demonstrates that VA received the Veteran's claims of service connection for fatigue and for a right elbow scar on June 24, 2011, which is more than one year after his separation from service.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than June 24, 2011, for service-connected fatigue or for a service-connected right elbow scar.  Thus, the Board finds that the criteria for assigning an effective date earlier than June 24, 2011, for an award of service connection for fatigue or for a right elbow scar are not met.

The Board also finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date than May 16, 2008, for a grant of service connection for radiculopathy of the left lower extremity.  The Board notes initially that an informal claim of service connection for radiculopathy of the left lower extremity was inferred by the RO from a review of a letter from T.L.G., D.C., dated on May 16, 2008, and date-stamped as received by the RO on June 16, 2008.  Dr. T.L.G. stated in this letter that the Veteran had been seen by him for "intermittent radicular symptoms."  Dr. T.L.G.'s impressions included chronic low back pain with intermittent radiculopathy.

On VA spine examination in June 2008, the Veteran's complaints included intermittent low back pain, tingling, and numbness which radiated in to the left lower extremity.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He experienced radiculopathy with prolonged sitting, prolonged walking, overexertion, or prolonged standing.  He used a cane "at all times."  The VA examiner stated, "As a result of [his] lumbar spine condition with symptoms of radiculopathy affecting the left lower extremity, [the] Veteran has limitations which restrict prolonged sitting, prolonged standing, prolonged walking, [and] prolonged weight-bearing of any kind."  Physical examination showed the Veteran had an antalgic gait and walked with a cane, no muscle/motor deficits, positive straight leg raising on the left, normal left lower extremity without sensory loss, and normal cranial nerve function.  The VA examiner stated that the Veteran's service-connected lumbar spine stenosis resulted in lower extremity pain and decreased strength.

As noted in the Introduction, in a rating decision dated on June 2, 2009, and issued to the Veteran and his attorney on June 8, 2009, the RO granted the Veteran's claim of service connection for radiculopathy of the left lower extremity, assigning a zero percent (non-compensable) rating effective May 16, 2008.  The RO concluded that this was the appropriate effective date because it was the first date in the competent evidence of record showing a diagnosis of radiculopathy of the left lower extremity.

In a letter dated on June 24, 2009, and date-stamped as received by the RO on June 26, 2009, the Veteran's attorney disagreed with the effective date assigned for the grant of service connection for radiculopathy of the left lower extremity.

VA outpatient treatment records were associated with the Veteran's claims file in November 2010.  A review of these records shows that, on VA outpatient treatment in March 2010, the Veteran's complaints included pain in the left sciatic distribution which "just happens about once every 3 months [and was] better than when he was working."  A history of low back pain "for many years" was noted.  Physical examination showed "fairly good lumbar" range of motion, no tenderness or deformity, and low back pain "on getting up from supine on the exam table,"  The secondary diagnoses included lumbar degenerative joint disease with infrequent left lower extremity radiculopathy.

On VA peripheral neuropathy examination in August 2011, the Veteran's complaints included subjective left leg numbness which "travels to the level of the left foot."  A history of left leg numbness with variable daily intensity since service was reported.  The Veteran was right-hand dominant.  He had no symptoms attributable to a peripheral nerve condition.  Physical examination showed 5/5 muscle strength of the left lower extremity, no muscle atrophy, normal sensation to light touch, a loss of hair in both lower legs, diminished pulse of the left lower extremity, a normal gait, normal nerves of the left lower extremity without paralysis, no functional impairment of the left lower extremity due to any peripheral nerve condition, and positive straight leg raising on the left leg.  The Veteran used braces and crutches occasionally.  The diagnosis was radiculopathy of the left lower extremity

The Board acknowledges the Veteran's assertions that he is entitled to an earlier effective date than May 16, 2008, for the grant of service connection for radiculopathy of the left lower extremity.  The evidence does not support these assertions, however.  It shows instead that neither the Veteran nor his attorney expressed any intent to file a service connection claim for radiculopathy of the left lower extremity prior to submitting the letter from his treating chiropractor, Dr. T.L.G., dated on May 16, 2008.  The RO found in the currently appealed rating decision that this was the appropriate effective date for a grant of service connection for radiculopathy of the left lower extremity because it was the first date in the competent evidence of record showing this diagnosis.  The Board agrees and notes that neither the Veteran nor his attorney have presented any specific argument in support of his earlier effective date claim for a grant of service connection for radiculopathy of the left lower extremity.

There also is no indication in the claims file that the Veteran submitted any correspondence to VA prior to May 16, 2008, in which he alleged that his radiculopathy of the left lower extremity was related to active service or any incident of service.  As discussed above, the competent evidence did not show that the Veteran's radiculopathy of the left lower extremity was related to service until VA examination in June 2008 when it was noted that his service-connected lumbar spine stenosis also resulted in radiculopathy of the left lower extremity.  This evidence was received by the RO after the Veteran filed his service connection claim on May 16, 2008.  Thus, the competent evidence does not demonstrate that the Veteran is entitled to an effective date earlier than May 16, 2008, for the award of service connection for radiculopathy of the left lower extremity.
 
The Board again observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2012).  The evidence of record demonstrates that VA received the Veteran's informal claim of service connection for radiculopathy of the left lower extremity on May 16, 2008, which is more than one year after his separation from service.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than May 16, 2008, for service-connected radiculopathy of the left lower extremity.  Thus, the Board finds that the criteria for assigning an effective date earlier than May 16, 2008, for an award of service connection for radiculopathy of the left lower extremity are not met.

Increased Rating Claims

The Veteran contends that his service-connected fatigue, right elbow scar, peripheral neuropathy of the right lower extremity, thrombocytopenia, and radiculopathy of the left lower extremity are all more disabling than currently evaluated.  He specifically contends that he is entitled to higher initial ratings for each of these service-connected disabilities because they have been more disabling than evaluated since he filed his service connection claims.  He also contends that he is entitled to an increased rating for his service-connected lumbar spine stenosis because this disability is more disabling than currently evaluated.

Governing Law and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claims for fatigue, right elbow scar, peripheral neuropathy of the right lower extremity, thrombocytopenia, and radiculopathy of the left lower extremity, the Board notes that, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the Veteran's increased rating claim for lumbar spine stenosis, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected fatigue currently is evaluated as 10 percent disabling effective June 24, 2011, by analogy to 38 C.F.R. § 4.88b, DC 6399-6354 (other immune disorders-chronic fatigue syndrome).  See 38 C.F.R. § 4.88b, DC 6399-6354 (2012).  A 10 percent rating is assigned under DC 6354 for chronic fatigue syndrome with symptoms which wax and wane but result in periods of incapacitation of at least 1 but less than 2 weeks total duration per year or symptoms controlled by continuous medication.  A 20 percent rating is assigned for chronic fatigue syndrome with symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or which wax and wane, resulting in periods of incapacitation of at least 2 but less than 4 weeks total duration per year.  A 40 percent rating is assigned for chronic fatigue syndrome with symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or which wax and wane, resulting in periods of incapacitation of at least 4 but less than 6 weeks total duration per year.  A 60 percent rating is assigned for chronic fatigue syndrome manifested by symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or which wax and wane, resulting in periods of incapacitation of at least 6 weeks total duration per year.  A maximum 100 percent rating is assigned for chronic fatigue syndrome manifested by symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Id.

The Veteran's service-connected right elbow scar currently is evaluated as 20 percent disabling effective June 24, 2011, under 38 C.F.R. § 4.118, DC 7804 (unstable or painful scars).  See 38 C.F.R. § 4.118, DC 7804 (2012).  A 20 percent rating is assigned under DC 7804 for 3 or 4 scars that are unstable or painful.  A maximum 30 percent rating is assigned under DC 7804 for 5 or more scars that are unstable or painful.  Id.

The Veteran's service-connected peripheral neuropathy of the right lower extremity currently is evaluated as 10 percent disabling prior to January 4, 2012, and as 20 percent disabling thereafter by analogy to 38 C.F.R. § 4.124a, DC 8520 (paralysis of the sciatic nerve).  The Veteran's service-connected radiculopathy of the left lower extremity currently is evaluated as zero percent disabling prior to August 23, 2011, 10 percent disabling prior to January 4, 2012, and as 20 percent disabling thereafter by analogy to 38 C.F.R. § 4.124a, DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2012).  A minimum compensable 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The Veteran's service-connected thrombocytopenia currently is evaluated as zero percent disabling under 38 C.F.R. § 4.117, DC 7705.  See 38 C.F.R. § 4.117, DC 7705 (2012).  A zero percent (non-compensable) rating is assigned under DC 7705 for thrombocytopenia which is manifested by a stable platelet count of 100,000 or more without bleeding.  A minimum compensable 30 percent rating is assigned for a stable platelet count between 70,000 and 100,000 without bleeding.  A 70 percent rating is assigned for a platelet count between 20,000 and 70,000 not requiring treatment and without bleeding.  A maximum 100 percent rating is assigned for a platelet count of less than 20,000 with active bleeding and requiring treatment with medication and transfusions.  Id.

The Veteran's service-connected lumbar spine stenosis is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a, DC 5242 (2012).  A 20 percent rating is assigned under DC 5242 for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2012).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae is considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2012).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2012).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for fatigue.  Although the Veteran has contended that his service-connected fatigue is more disabling than currently evaluated, the competent evidence does not support his assertions.  It shows instead that, throughout the pendency of this appeal, the Veteran's service-connected fatigue is manifested by, at worst, signs and symptoms of chronic fatigue syndrome which wax and wane but result in periods of incapacitation of at least 1 but less than 2 weeks total duration per year or are controlled by continuous medication (i.e., a 10 percent rating under DC 6354).  See 38 C.F.R. § 4.88b, DC 6354 (2012).  As discussed above, VA chronic fatigue syndrome examination in October 2011 indicated that the Veteran was not and had never been diagnosed as having chronic fatigue syndrome.  The October 2011 VA examiner stated, "The Veteran's claimed fatigue is a residual effect of his [service-connected] hairy cell leukemia and is not a separate condition."  This finding persuasively suggests that the Veteran was not experiencing any compensable disability due to his service-connected fatigue with symptomatology that could be distinguished from the fatigue he experienced as a result of his service-connected hairy cell leukemia, at least as of October 2011.  As also discussed above, VA chronic fatigue syndrome examination in February 2012 showed that continuous medication was not required for control of chronic fatigue syndrome and the Veteran had not experienced an acute onset of this disability.  The Veteran experienced debilitating fatigue which was attributable to chronic fatigue syndrome, however, although it had not reduced his daily activity level to less than 50 percent of his pre-illness level (i.e., at least a 40 percent rating under DC 6354).  Id.  The February 2012 VA examiner specifically found that the symptomatology associated with the Veteran's service-connected fatigue met the criteria for a 10 percent rating under DC 6354.  Id.  Although the Veteran's fatigue also restricted his routine daily activities to 50 to 75 percent of the pre-illness level (i.e., one of the criteria for a 40 percent rating under DC 6354), the Veteran was not incapacitated by fatigue for more than 2 weeks per year and his symptoms waxed and waned and were not nearly constant.  There is no competent contrary opinion of record demonstrating the Veteran's entitlement to an initial rating greater than 10 percent for service-connected fatigue.  Nor has the Veteran identified or submitted such evidence in support of his higher initial rating claim.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for fatigue is denied.  Id.  There further is no indication in the competent evidence that the Veteran's service-connected fatigue was manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  The Veteran has been unemployed since he stopped working in 1999, including throughout the pendency of this appeal.  Thus, the competent evidence also does not support assigning an initial rating greater than 10 percent for the Veteran's service-connected fatigue on an extraschedular basis.  See also 38 C.F.R. § 3.321 (2012).

The Board also finds that the preponderance of the evidence is against assigning an initial rating greater than 20 percent for the Veteran's service-connected right elbow scar.  The Board notes in this regard that the Veteran experienced a right elbow scar in approximately May or June 2001 when he became infected with MRSA at multiple sites (including the right elbow).  The competent evidence shows that, following treatment for a MRSA infection in the right elbow and associated scarring in mid-2001, the Veteran's service-connected right elbow scar is manifested by a single unstable and painful scar (i.e., a 10 percent rating under DC 7804).  There is no indication that the Veteran has more than 1 unstable and painful scar associated with his service-connected right elbow scar such that an initial rating greater than 20 percent is warranted under DC 7804.  See 38 C.F.R. § 4.118, DC 7804 (2012).  

A review of the Veteran's private hospitalization records dated in May and June 2001 (and included in his VA outpatient treatment records) shows that he had incision and drainage of his right olecranon bursa in May 2001 while hospitalized for treatment of MRSA infection at multiple sites on his body.  

A review of the Veteran's private rehabilitation hospital records dated in June 2001 (where he was discharged after his MRSA hospitalization) shows that he experienced septic bursitis of the right olecranon bursa after developing MRSA in an infected catheter line.  It was noted that he was status-post incision and drainage, septic right olecranon bursitis.  Physical examination showed his right elbow wound was examined.  The assessment included right elbow bursitis, status-post incision and drainage.  

As noted elsewhere, following VA examination for elbow or forearm conditions in October 2011, the Veteran was diagnosed as having right elbow abscess, status-post incision and drainage due to MRSA infection which was resolved with residual scarring.  As also noted elsewhere, a painful and unstable right elbow scar was identified on VA scars examination in October 2011.  The VA scars examiner noted that the Veteran's right elbow scar was unstable and painful and "will crack and split open" multiple times a year.

The Board acknowledges the Veteran's assertions regarding the severity of his service-connected right elbow scar.  There is no competent evidence that the Veteran experiences more than 1 painful or unstable scar as a result of his service-connected right elbow scar such that an initial rating greater than 20 percent is warranted for this disability under DC 7804.  Id.  The Veteran also has not identified or submitted any competent evidence demonstrating his entitlement to an initial rating greater than 20 percent for a service-connected right elbow scar.  Thus, the Board finds that the criteria for an initial rating greater than 20 percent for a service-connected right elbow scar are not met.  Id.  There further is no indication in the competent evidence that the Veteran's service-connected right elbow scar was manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  The Veteran again stopped working in 1999 and has not worked at any time during the pendency of this appeal.  Thus, the competent evidence also does not support assigning an initial rating greater than 20 percent for the Veteran's service-connected right elbow scar on an extraschedular basis.  See also 38 C.F.R. § 3.321 (2012).

The Board also finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for peripheral neuropathy of the right lower extremity.  Despite the Veteran's assertions to the contrary, the competent evidence indicates that, prior to January 4, 2012, the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by, at worst, mild incomplete paralysis of the sciatic nerve (i.e., a 10 percent rating under DC 8520).  See 38 C.F.R. § 4.124a, DC 8520 (2012).  The Veteran's available service treatment records show no complaints of or treatment for peripheral neuropathy of the right lower extremity.  The competent post-service evidence shows that Dr. T.L.G. noted only in May 2008 the Veteran experienced "intermittent radicular symptoms."  VA examination in June 2008 documented the Veteran's complaints of radiculopathy resulted in pain and decreased strength of the right lower extremity.  

On VA outpatient treatment in March 2010, the Veteran's complaints included pain in the right medial lower extremity "about once every 3 months" but was "better than when he was working."  Physical examination showed moderate "about 2+" leg edema, no tenderness, and an otherwise normal right lower extremity.  The diagnoses included a history of sensory peripheral neuropathy.  

The evidence also shows that, effective January 4, 2012, the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve (i.e., a 20 percent rating under DC 8520).  Id.  On VA outpatient treatment on January 4, 2012, it was noted that the Veteran's sensation was "markedly decreased on both feet with only occasional response to filament testing."

The Board acknowledges the Veteran's assertions regarding the severity of his service-connected peripheral neuropathy of the right lower extremity.  There is no competent evidence that the Veteran experiences more than mild disability due to his service-connected peripheral neuropathy of the right lower extremity, at least prior to January 4, 2012, such that an initial rating greater than 10 percent is warranted under DC 8520.  Id.  By contrast, the competent evidence (in this case, the Veteran's VA outpatient treatment records) shows that the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by decreased sensation, at least effective January 4, 2012, such that a 20 percent rating is warranted on that date under DC 8520 for moderate incomplete paralysis of the sciatic nerve.  Id.  The Veteran also has not identified or submitted any competent evidence demonstrating his entitlement to an initial rating greater than 10 percent prior to January 4, 2012, or greater than 20 percent thereafter for his service-connected peripheral neuropathy of the right lower extremity.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for service-connected peripheral neuropathy of the right lower extremity are not met.  Id.  There further is no indication in the competent evidence that the Veteran's service-connected peripheral neuropathy of the right lower extremity was manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  The Veteran again stopped working in 1999 and has not worked at any time during the pendency of this appeal.  Thus, the competent evidence also does not support assigning an initial rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for the Veteran's service-connected peripheral neuropathy of the right lower extremity on an extraschedular basis.  See also 38 C.F.R. § 3.321 (2012).

The Board also finds that the preponderance of the evidence is against granting an initial compensable rating for the Veteran's service-connected thrombocytopenia.  Despite the Veteran's assertions to the contrary, the competent evidence does not show that the Veteran's service-connected thrombocytopenia has been manifested by any compensable disability throughout the appeal period.  The Veteran's available service treatment records show no complaints or treatment for thrombocytopenia during active service.  The competent post-service evidence shows that, on VA outpatient treatment in February 1999, no relevant complaints were noted.  The assessment included low-normal blood platelets.  

In March 2007, no relevant complaints were noted.  The impressions included chronic mild thrombocytopenia.

In March 2008, no relevant complaints were noted.  The impressions included chronic thrombocytopenia.

In January 2011, it was noted that the Veteran had "[n]o issues with bleeding."  The impressions included stable thrombocytopenia.

On VA examination in October 2011, the Veteran complained of occasional bleeding.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and noted treatment for thrombocytopenia (low blood platelet count) since 2001 when he began treatment for his service-connected hairy cell leukemia.  This examiner stated that continuous medication was not required for control of the Veteran's thrombocytopenia.  He also stated that the Veteran's treatment for his service-connected hairy cell leukemia had caused his thrombocytopenia.  The Veteran had a stable platelet count of 100,000 or more and occasional bleeding.  The Veteran also did not have any complications or residuals of treatment for his service-connected hairy cell leukemia requiring transfusion of platelets or red blood cells.  He experienced lower extremity weakness, "especially the right leg with numbness and tingling," and easy fatigability due to treatment for his service-connected hairy cell leukemia.  The Veteran's current laboratory results showed a platelet count of 138,000.  The VA examiner opined that the Veteran's occasional bleeding/thrombocytopenia was a residual effect of his treatment for service-connected hairy cell leukemia.  This examiner noted that a review of the medical literature showed that Cladribine (the medication used to treat the Veteran's service-connected hairy cell leukemia) can cause thrombocytopenia in more than 10 percent of patients.  The diagnosis was thrombocytopenia.

The Board acknowledges the Veteran's assertions regarding the severity of his service-connected thrombocytopenia.  There is no competent evidence that the Veteran experiences more than mild thrombocytopenia such that an initial compensable rating is warranted under DC 7705.  See 38 C.F.R. § 4.117, DC 7705 (2012).  The competent evidence indicates that the Veteran's platelet count did not go below 100,000.  It also indicates that he also did not require blood transfusions or continuous medication to treat his service-connected thrombocytopenia (as is required for a compensable disability rating under DC 7705).  Id.  The Veteran also has not identified or submitted any competent evidence demonstrating his entitlement to an initial compensable rating for his service-connected thrombocytopenia.  Thus, the Board finds that the criteria for an initial compensable rating for service-connected thrombocytopenia are not met.  Id. There further is no indication in the competent evidence that the Veteran's service-connected thrombocytopenia was manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  The Veteran again stopped working in 1999 and has not worked at any time during the pendency of this appeal.  Thus, the competent evidence also does not support assigning an initial compensable rating for the Veteran's service-connected thrombocytopenia on an extraschedular basis.  See also 38 C.F.R. § 3.321 (2012).

The Board also finds that the preponderance of the evidence is against assigning an initial compensable rating prior to August 23, 2011, a disability rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for radiculopathy of the left lower extremity.  Despite the Veteran's assertions to the contrary, the competent evidence does not show that he experienced compensable disability due to his service-connected radiculopathy of the left lower extremity prior to August 23, 2011, such that an initial compensable rating is warranted under DC 8520 for this time period.  See 38 C.F.R. § 4.124a, DC 8520 (2012).  The Veteran's available service treatment records show no complaints or treatment for radiculopathy of the left lower extremity during active service.  As previously noted, the competent post-service evidence shows that the Veteran's intermittent radiculopathy of the left lower extremity first was noted by Dr. T.L.G.'s May 2008 letter.  VA spine examination in June 2008 noted the Veteran's complaint of radiculopathy of the left lower extremity and found that his lumbar spine stenosis resulted in pain and decreased strength of the left lower extremity.  VA outpatient treatment in March 2010 also documented complaints of pain in the left sciatic distribution "about once every 3 months."  Physical examination of the left lower extremity was normal except for leg edema.  The impressions included lumbar degenerative joint disease with infrequent radiculopathy of the left lower extremity.  

The competent evidence also shows that, effective August 23, 2011, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, mild incomplete paralysis of the sciatic nerve (i.e., a 10 percent rating under DC 8520).  Id.  As noted elsewhere, VA examination on August 23, 2011, documented the Veteran's complaints of subjective left leg numbness which "travels to the level of the left foot."  Physical examination showed full muscle strength without atrophy, normal sensation to light touch, normal nerves of the left lower extremity without paralysis, no functional impairment of the left lower extremity due to any peripheral nerve condition, and positive straight leg raising on the left leg.  The VA examiner noted that the Veteran's positive straight leg raising on the left leg was the only "demonstrable finding by clinical exam."  

The competent evidence finally shows that, effective January 4, 2012, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve (i.e., a 20 percent rating under DC 8520).  Id.  As also noted elsewhere, VA outpatient treatment on January 4, 2012, demonstrated "markedly decreased" sensation in both lower extremities "with only occasional response to filament testing."

The Board acknowledges the Veteran's assertions regarding the severity of his service-connected radiculopathy of the left lower extremity.  There is no competent evidence that, prior to August 23, 2011, the Veteran experienced any compensable disability due to his service-connected radiculopathy of the left lower extremity such that an initial compensable rating is warranted for this time period under DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2012).  The competent evidence also suggests that, between August 23, 2011, and January 4, 2012, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, mild incomplete paralysis of the sciatic nerve (i.e., a 10 percent rating under DC 8520) with symptoms such as positive straight leg raising.  Id.  The evidence does not suggest the presence of other symptoms attributable to this service-connected disability such that an initial rating greater than 10 percent is warranted during this time period.  The evidence finally demonstrates that, effective January 4, 2012, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve (i.e., a 20 percent rating under DC 8520) with symptoms such as markedly decreased sensation.  Id.  The competent evidence does not suggest the presence of severe incomplete paralysis with marked muscle atrophy or complete paralysis of the sciatic nerve such that an initial rating greater than 20 percent is warranted during this time period.  The Veteran also has not identified or submitted any competent evidence demonstrating his entitlement to an initial rating prior to August 23, 2011, greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for his service-connected radiculopathy of the left lower extremity.  Thus, the Board finds that the criteria for higher initial ratings for service-connected radiculopathy of the left lower extremity are not met.  Id. There further is no indication in the competent evidence that the Veteran's service-connected radiculopathy of the left lower extremity was manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  The Veteran again stopped working in 1999 and has not worked at any time during the pendency of this appeal.  Thus, the competent evidence also does not support assigning higher initial ratings for the Veteran's service-connected radiculopathy of the left lower extremity on an extraschedular basis.  See also 38 C.F.R. § 3.321 (2012).

The Board also finds that the preponderance of the evidence is against assigning a disability rating greater than 20 percent for the Veteran's service-connected lumbar spine stenosis.  The Veteran has contended that his service-connected lumbar spine stenosis is more disabling than currently evaluated.  The competent evidence does not support his assertions regarding the current severity of his service-connected lumbar spine stenosis, however.  It shows instead that the Veteran's service-connected lumbar spine stenosis is manifested by, at worst, forward flexion of the thoracolumbar spine between 30 and 60 degrees (i.e., a 20 percent rating under DC 5242).  See 38 C.F.R. § 4.71a, DC 5242 (2012).  For example, on VA examination in August 2011, the Veteran's complaints included low back pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that "repeated twisting and turning" and prolonged standing and sitting caused him to experience low back pain.  He reported being treated by a private chiropractor every 3 weeks "for maintenance therapy."  Range of motion testing of the lumbosacral spine showed forward flexion to 60 degrees with painful motion beginning at 40 degrees, extension to 15 degrees with no objective evidence of painful motion, lateral flexion to 20 degrees in each direction with no objective evidence of painful motion bilaterally, and lateral rotation to 25 degrees in each direction with no objective evidence of painful motion bilaterally.  The VA examiner stated that the Veteran's lumbar flexion was limited "secondary to obesity."  There was no additional limitation of motion following repetitive range of motion testing.  There was less movement than normal in the Veteran's lumbosacral spine.  

Physical examination in August 2011 showed generalized lower back tenderness and upper buttock tenderness, 5/5 muscle strength, no muscle atrophy, normal sensation, negative straight leg raising on the right and positive straight leg raising on the left.  There was no intervertebral disc syndrome.  There also were no other neurological abnormalities associated with the Veteran's service-connected lumbar spine stenosis.  The VA examiner stated that the Veteran had "mostly subjective complaints [and] no demonstrable clinical findings."  The Veteran occasionally used a cane.  There was no functional impairment due to the Veteran's lumbar spine.  The VA examiner opined that the Veteran's positive left straight leg raising "and subjective mild numbness of the left foot [was] consistent with [the] natural progression of [his] service connected lumbar spinal stenosis."  The diagnosis was lumbar spinal stenosis.

The Board acknowledges the Veteran's assertions regarding the severity of his service-connected lumbar spine stenosis.  The competent evidence does not support these assertions, however, showing instead that this disability is manifested by, at worst, forward flexion greater than 30 degrees but not greater than 60 degrees (i.e., a 20 percent rating under DC 5242).  See 38 C.F.R. § 4.71a, DC 5242 (2012).  VA examination in August 2011 showed forward flexion to 60 degrees with complaints of pain beginning at 40 degrees.  There was no intervertebral disc syndrome.  There also were no other neurological abnormalities associated with the Veteran's service-connected lumbar spine stenosis.  The August 2011 VA examiner stated that the Veteran had "mostly subjective complaints [and] no demonstrable clinical findings."  This persuasively suggests that the Veteran's subjective complaints of increased severity of his service-connected lumbar spine stenosis are not supported by the competent evidence of record.  Nor does the competent evidence suggest the presence of ankylosis (whether favorable or unfavorable) of the entire thoracolumbar spine or the entire spine such that a disability rating greater than 20 percent is warranted under DC 5242.  See 38 C.F.R. § 4.71a, DC 5242 (2012).  The Veteran also has not identified or submitted any competent evidence demonstrating his entitlement to a disability rating greater than 20 percent for his service-connected lumbar spine stenosis.  Thus, the Board finds that the criteria for a 20 percent rating for the Veteran's service-connected lumbar spine stenosis are not met.  Id.  There further is no indication in the competent evidence that the Veteran's service-connected lumbar spine stenosis was manifested by an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  The Veteran again stopped working in 1999 and has not worked at any time during the pendency of this appeal.  Thus, the competent evidence also does not support assigning an increased rating for the Veteran's service-connected lumbar spine stenosis on an extraschedular basis.  See also 38 C.F.R. § 3.321 (2012).

The Board also finds that consideration of additional staged ratings for the Veteran's service-connected fatigue, right elbow scar, peripheral neuropathy of the right lower extremity, thrombocytopenia, and for radiculopathy of the left lower extremity are not warranted.  See Fenderson, 12 Vet. App. at 119.  Consideration of additional staged ratings for the Veteran's service-connected lumbar spine stenosis also is not warranted.  See Hart, 21 Vet. App. at 505.  As outlined above, the competent evidence demonstrates that each of these service-connected disabilities are not more disabling than evaluated during the relevant time periods at issue in this appeal.  Thus, consideration of additional staged ratings is not warranted.  Id.

Temporary Total Disability Rating Claim

The Veteran contends that he is entitled to a temporary total disability rating because he was hospitalized for more than 21 days or required convalescence for 30 days or more for treatment of a service-connected disability.

Governing Law and Regulations

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2012).  

A total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2012).

A total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).

Analysis

The Board finds that the Veteran is not entitled to a temporary total disability rating based on the need for hospitalization or convalescence for treatment of a service-connected disability.  The Board notes initially that neither the Veteran nor his attorney has presented any specific evidence or argument as to which of his multiple service-connected disabilities required either hospitalization or convalescence during the appeal period.  Accordingly, the basis of the Veteran's claim for a temporary total disability rating based on the need for hospitalization or convalescence for treatment of a service-connected disability is not clear from a review of the evidence of record.  In any event, a review of the claims file shows that the Veteran was hospitalized for 6 days in April 2001 for chemotherapy treatment for his service-connected hairy cell leukemia.  A central line was placed and the Veteran had chemotherapy treatment during this hospital stay.  The Veteran was stable at discharge.

The Veteran was hospitalized at a private facility for 36 days in May and June 2001 for treatment of MRSA "in many parts of his body."  It was noted that the Veteran "responded to Synercid treatment for his MRSA.  He did require multiple transfusions along the way.  He did not really start to look human again until about his last week in the hospital.  Infectious Disease recommended a prolonged [] treatment course with Synercid."  The discharged diagnoses included MRSA endocarditis with epidural abscess, endophthalmitis, right olecranon bursitis, septic pulmonary emboli, multiple pelvic abscesses, hairy cell leukemia, acute renal failure, and left bundle branch block.  The Veteran was discharged to a private rehabilitation hospital.

On admission to a private rehabilitation hospital in June 2001, the Veteran complained of lower extremity weakness "with multiple other medical problems."  A diagnosis of hairy cell leukemia was noted "diagnosed a couple years ago.  [The Veteran] initially declined treatment, but had been undergoing systemic chemotherapy recently."  It was noted that, after a catheter line was placed in April 2011, it became infected with MRSA.  The Veteran subsequently developed endophthalmitis "with resultant blindness, bacterial endocarditis, septic bursitis of the right olecranon bursa, [and] discitis of L2-3.  He was also noted to have multiple small fluid collections in the pelvis."  The Veteran has been given systemic antibiotics and "states he has been getting stronger and feeling better in general."  The assessment included MRSA sepsis, L2-3 epidural abscess/discitis, hairy cell leukemia, and possible abscess pockets in the pelvis.

The Board acknowledges that the Veteran was hospitalized for more than 21 days at a private facility in May and June 2001 and then had a period of convalescence in a private rehabilitation hospital after being discharged from the hospital in June 2001.  There is no indication that he was hospitalized at a VA Medical Center in May and June 2001, although the discharge summary from this hospitalization was included in his VA outpatient treatment records.  The Board also acknowledges that the discharge diagnoses following this hospitalization included hairy cell leukemia and service connection is in effect for this disability.  Service connection is not in effect for any of the other diagnoses rendered following the Veteran's hospitalization in May and June 2001.  And a review of the Discharge Summary for this hospitalization clearly indicates that he was not hospitalized for treatment of any service-connected disability, to include his service-connected hairy cell leukemia.  Instead, it is clear from a review of the Discharge Summary that the Veteran was hospitalized in May and June 2001 for treatment of his MRSA infection at multiple sites on his body.  The Veteran did not complain of any symptoms related to his service-connected hairy cell leukemia at the time he was hospitalized in May 2001 or at any time during his 36-day hospital stay.  Nor were any changes made to medications used to treat a service-connected disability during this hospital stay.  A temporary total disability rating may be assigned under 38 C.F.R. § 4.29 for hospitalization beyond 21 days for treatment of a service-connected condition.  See 38 C.F.R. § 4.29 (2012).  The Veteran has not identified or submitted any evidence showing that any of his service-connected disabilities prompted his hospitalization in May and June 2001 at a private facility.  The Veteran's hospitalization at a VA Medical Center in April 2001 was for treatment of his service-connected hairy cell leukemia but he only was hospitalized for 6 days of chemotherapy.  The Veteran otherwise has not been hospitalized for more than 21 days at any time during the appeal period.  A temporary total disability rating also may be assigned under 38 C.F.R. § 4.30 for convalescence of at least 30 days or more following treatment of a service-connected disability, including surgery, surgery with severe post-operative residuals, or immobilization.  See 38 C.F.R. § 4.30 (2012).  Although the Veteran was in a rehabilitation hospital following his hospital stay in May and June 2001, a review of the records from this facility clearly shows that he was not convalescing as a result of treatment for a service-connected disability.  These records demonstrate instead that he spent time at a rehabilitation hospital for treatment of non-service-connected MRSA.  Accordingly, the Board finds that, because the Veteran was not hospitalized for more than 21 days or required convalescence for more than 30 days for treatment of a service-connected disability, this claim must be denied.  Because the law is dispositive in this case, this claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.

Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation (SMC).  He specifically contends that, although he does not currently have a service-connected disability rated as totally disabling, because his TDIU is based on a single service-connected disability, and because he has additional disabilities which are evaluated as 60 percent disabling, he meets the schedular criteria for SMC.

Governing Law and Regulations

SMC is awarded where the Veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, independently ratable at 60 percent or more, or (2) by reason of the service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The requirement of "permanently housebound" is considered met when the Veteran is substantially confined to such Veteran's house or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such Veteran's lifetime.  Id.

A TDIU rating may qualify as a total rating for purposes of this section where it is based on one service-connected disability.  Bradley v. Peake, 22 Vet. App. 280, 292-93 (2008).  Where TDIU is based on the effect of a combination of service-connected disabilities, SMC is not warranted on this basis.  Bradley, 22 Vet. App. at 293 (noting that 38 U.S.C.A. § 1114(s) "does not limit 'a service-connected disability rated as total' to only a schedular rating of 100%, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating").

Analysis

The Board finds that the criteria for SMC are met effective November 1, 2001.  As noted above, in this decision, the Board has restored a 100 percent rating effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia.  The Veteran's service-connected coronary artery disease and ischemic cardiomyopathy also is evaluated as 60 percent disabling effective August 20, 2001.  Because the Veteran has a service-connected disability rated as totally disabling and separate service-connected disability independently ratable as 60 percent disabling effective November 1, 2001, the Veteran meets the statutory criteria for an award of SMC effective November 1, 2001.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Board notes in this regard that the Veteran is not permanently housebound due to any of his service-connected disabilities (as noted on multiple VA aid and attendance/housebound examinations conducted during the pendency of this appeal).  And, as the RO correctly noted, although the Veteran is in receipt of a TDIU, the grant of a TDIU is based on the impact of the Veteran's service-connected disabilities in combination on his employability.  The Veteran's TDIU is not limited to a single disability.  Nevertheless, the Board's decision restoring a 100 percent rating effective November 1, 2001, for service-connected hairy cell leukemia, and the existence of a separate service-connected disability (in this case, coronary artery disease and ischemic cardiomyopathy) independently ratable as 60 percent disabling effective November 1, 2001, entitles the Veteran to SMC as of that date.  Id.


ORDER

The rating reduction from 100 percent to zero percent for hairy cell leukemia was not warranted, and a 100 percent rating is restored effective November 1, 2001.

Entitlement to an earlier effective date than October 20, 2003 for a grant of a TDIU is dismissed

Entitlement to an earlier effective date than October 20, 2003 for a grant of DEA benefits is dismissed

Entitlement to service connection for a disability manifested by abscess pockets in the pelvis, to include as due to service-connected hairy cell leukemia, is denied.

Entitlement to service connection for MRSA L2-L3 discitis/epidural abscess, to include as due to service-connected hairy cell leukemia, is denied.

Entitlement to an earlier effective date than June 24, 2011, for a grant of service connection for fatigue is denied.

Entitlement to an earlier effective date than June 24, 2011, for a grant of service connection for a right elbow scar is denied.

Entitlement to an earlier effective date than May 16, 2008, for a grant of service connection for radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating greater than 10 percent for fatigue is denied.

Entitlement to an initial rating greater than 20 percent for a right elbow scar is denied.

Entitlement to an initial rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial compensable rating for thrombocytopenia is denied.

Entitlement to an initial compensable rating prior to August 23, 2011, a disability rating greater than 10 percent prior to January 4, 2012, and greater than 20 percent thereafter for radiculopathy of the left lower extremity is denied.

Entitlement to a disability rating greater than 20 percent for lumbar spine stenosis is denied.

Entitlement to a temporary total disability rating based on hospitalization for more than 21days or convalescence for 30 days or more for treatment of a service-connected disability is denied.

Entitlement to special monthly compensation effective November 1, 2001, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that he is entitled to service connection for endocarditis, to include as due to service-connected hairy cell leukemia.  He also contends that he is entitled to an earlier effective date than August 20, 2001, for a grant of service connection for coronary artery disease and ischemic cardiomyopathy and to an earlier effective date than June 25, 2008, for a 50 percent rating for his service-connected PTSD.  He further contends that his service-connected coronary artery disease and ischemic cardiomyopathy and his service-connected PTSD are both more disabling than currently evaluated.  Finally, and as noted in the Introduction, the issue of whether a reduction from 100 percent to zero percent effective November 1, 2001, for hairy cell leukemia was proper ("rating reduction claim") is being remanded to the RO for appropriate action.

With respect to the Veteran's service connection claim for endocarditis, to include as due to service-connected hairy cell leukemia, the Board notes that a review of the claims file shows that the Veteran has been diagnosed as having and treated for endocarditis since his service separation.  Unfortunately, although the Veteran was seen for VA heart examination in June 2009, the VA examiner was not asked to provide and did not provide any opinions concerning the contended etiological relationship between the Veteran's endocarditis and active service, to include as due to service-connected hairy cell leukemia.  It also appears that, although the Veteran another VA heart examination was ordered by RO personnel initially in October 2011, this examination request subsequently was cancelled before the examination could be scheduled.  It is not clear why the Veteran's VA heart examination was cancelled in October 2011.  In any event, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his endocarditis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the rating reduction claim, the Board has restored a 100 percent schedular rating effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia (as discussed above).  As also discussed above, in the June 2011 rating decision, the RO assigned staged ratings for the Veteran's service-connected hairy cell leukemia in accordance with 38 C.F.R. § 4.117, DC 7703 (2012).  Under DC 7703, a 100 percent rating is assigned for leukemia with active disease or during a treatment phase and "shall continue" beyond the date that a Veteran stops receiving chemotherapy or other treatment.  DC 7703 also provides that, 6 months after stopping treatment, "the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e)."  Id.  See also 38 C.F.R. § 3.105(e) (2012).  The mandatory VA examination for leukemia occurred in April 2011.  A review of this examination report suggests that the Veteran's service-connected leukemia currently is in remission and does not require treatment.  

Although the RO noted in the cover letter to the June 2011 rating decision that the zero percent rating assigned effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia would result in a discontinuance of VA disability compensation payments, at least for a brief period of time, no rating proposing this reduction was promulgated by the RO and issued to the Veteran and his attorney.  Nor was the Veteran given a period of 60 days to present additional argument or evidence demonstrating that the reduction should not be implemented.  It is clear from a review of DC 7703 that "[a]ny change in evaluation" based on a VA examination "shall be subject to the provisions of § 3.105(e)." See 38 C.F.R. § 4.117, DC 7703 (emphasis added).  Compliance with § 3.105(e) concerning the rating reduction from 100 percent to zero percent effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia was not discretionary.  The RO's failure to comply with § 3.105(e) prompted the Board's decision in this appeal to restore the 100 percent rating effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia (as discussed above).  On remand, the Board finds that, because the RO essentially proposes to reduce the disability rating from 100 percent to zero percent effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia, a rating decision proposing this rating reduction must be issued to the Veteran and his attorney and he should be given 60 days to present evidence or argument that the proposed reduction should not be implemented.  See also 38 C.F.R. § 3.105(e).

With respect to the Veteran's higher initial rating claim for coronary artery disease and ischemic cardiomyopathy, he essentially contends that this disability has worsened since his most recent VA examination.  As noted above, a review of the claims file shows that the Veteran's most recent VA examination for cardiac disability occurred in June 2009.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in June 2009, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected coronary artery disease and ischemic cardiomyopathy.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's increased rating claim for PTSD, he essentially contends that this disability has worsened since his most recent VA examination.  A review of the claims file shows that the Veteran's most recent VA examination for PTSD occurred on June 25, 2008 (the date that an informal increased rating claim was inferred by the RO and a higher 50 percent rating for service-connected PTSD was granted in the currently appealed rating decision).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in June 2008, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's earlier effective date claims for coronary artery disease and ischemic cardiomyopathy and for PTSD, the Board finds that, because the Veteran's higher initial rating claim for coronary artery disease and ischemic cardiomyopathy and his increased rating claim for PTSD are being remanded for additional development, and because adjudication of these claims likely will impact the earlier effective date claims also on appeal, all of these claims are inextricably intertwined.  Accordingly, adjudication of the Veteran's earlier effective date claims for coronary artery disease and ischemic cardiomyopathy and for PTSD is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision to the Veteran and his attorney proposing to reduce the disability rating from 100 percent to zero percent effective November 1, 2001, for the Veteran's service-connected hairy cell leukemia.  This rating decision must set forth all material facts and reasons for the proposed rating reduction.  The Veteran must be notified at his latest address of record of the contemplated action and the reasons for it.  The Veteran also must be given 60 days to present additional evidence demonstrating that compensation payments should be continued at their current level.  See 38 C.F.R. § 3.105(e) (2012).  This claim should not be returned to the Board unless the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for endocarditis or for his service-connected coronary artery disease and ischemic cardiomyopathy since his service separation or for his service-connected PTSD in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Then, schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his endocarditis and the current nature and severity of his service-connected coronary artery disease and ischemic cardiomyopathy.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  To the extent possible, the examiner is asked to distinguish between the cardiac symptomatology attributable to the Veteran's endocarditis, if diagnosed, and his service-connected coronary artery disease and ischemic cardiomyopathy.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that endocarditis, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected hairy cell leukemia caused or aggravated (permanently worsened) his endocarditis, if diagnosed.  The examiner finally is asked to state whether the Veteran's service-connected coronary artery disease and ischemic cardiomyopathy is manifested by chronic congestive heart failure or a workload of 3 METs (metabolic equivalents) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A complete rationale must be provided for any opinions expressed.

4.  Then, schedule the Veteran for appropriate in-person examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas or by total occupational or social impairment.  A complete rationale must be provided for any opinions expressed.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


